Citation Nr: 0622441	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for major depressive 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for major depressive 
disorder.  The RO issued a notice of the decision in July 
2002, and the veteran timely filed a Notice of Disagreement 
(NOD) in May 2003.  Subsequently, in September 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, also 
in September 2004, the veteran timely filed a substantive 
appeal.  The RO issued a Supplemental Statement of the Case 
(SSOC) in April 2005.  

The veteran requested a Travel Board hearing on this matter, 
which was held in February 2006, where the veteran presented 
as a witness.  The Board notes that initially the veteran had 
appealed denials of service connection for hearing loss and 
hypertension, but withdrew these appeals at the February 2006 
hearing.  


FINDINGS OF FACT

1.	A chronic psychiatric disorder clearly and unmistakably 
preexisted the veteran's entrance into military service.

2.	There clearly and unmistakably no increase in severity of 
the preservice level of psychiatric disability during or 
attributable to service. 







CONCLUSION OF LAW

The presumption of soundness has been rebutted; the veteran 
had a preexisting depressive disorder that was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The June 2002 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence also apprised the veteran of service 
connection on the basis of presumption.  It clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  It also specifically asked the veteran to provide 
VA with any other supporting evidence for his claimed 
disability.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim renders moot any question about a 
disability rating and effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2002 RO decision that is the subject of this appeal in its 
June 2002 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion or examination, the veteran did not receive 
either with respect to the instant service connection claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4); see also Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) 
(discussing provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1354-56 (2003) (discussing provisions of 38 C.F.R. § 
3.159(c)(4) and upholding this section of the regulation as 
consistent with 38 U.S.C.A. § 5103A(d)).

As explicated below, there is no competent evidence that the 
veteran's service aggravated his preexisting mental 
disability or that such a disability became manifest to a 
compensable degree within the applicable presumptive period.  
Under such circumstances, the RO has no duty to obtain a 
medical opinion with respect to this claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Moreover, the voluminous medical 
evidence and other information of record, in their totality, 
provide the necessary information to decide the claim at 
issue in this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 4.2 (2005).  Thus, the Board finds that VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.
 

II. Law and Regulations
a. Presumption of Sound Condition 
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 (West 
2005) (entitled "Presumption of sound condition").  It 
provides that "every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly so provides and states that 
"[o]nly such conditions as are recorded in examination 
reports are to be considered as noted."  38 C.F.R. § 
3.304(b).  A wartime veteran thus enjoys an initial 
presumption of sound condition upon service entry if the 
enlistment records do not reflect that the veteran had the 
disease or injury for which he subsequently claims service 
connection.  See Wagner v. Principi, 370 F.3d 1089, 1096 
(2004) (noting that "[w]hen no preexisting condition is 
noted upon entry to service, the veteran is presumed to have 
been sound upon entry," but that "if a preexisting disorder 
is noted upon entry to service, the veteran cannot bring a 
claim for service connection for that disorder"); see 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).       

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  A mere recordation on an entrance examination of 
a previous history of a disorder does not constitute clear 
and unmistakable evidence of a pre-existing disability, see 
Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare 
conclusion . . . without a factual predicate in the record 
does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of 
soundness"), and if the government fails to demonstrate 
either prong of the two-pronged test, the rebuttal fails and 
the soundness presumption remains.  See Wagner, supra, at 
1096, 1097 (recognizing that the government's failure to 
rebut the soundness presumption means that "the veteran's 
claim is one for service connection"); see also Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) (noting that if a 
veteran's disease "was first diagnosed while in service, the 
burden of proof is on the government to rebut the presumption 
of sound condition upon induction by showing that the 
disorder existed prior to service and, if the government 
meets this requirement, by showing that the condition was not 
aggravated in service") (Emphasis added).  The government's 
"burden of proof is a formidable one," Kinnaman, supra, and 
it "means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 
12 Vet. App. 254, 258 (1999); accord Cotant, 17 Vet. App. at 
131 (noting that "[t]he clear-and-unmistakable-evidence 
standard is an 'onerous' one"). 

b. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans, 419 
F.3d at 1318; Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  With respect 
to a claim of in-service aggravation of a disability, 
38 U.S.C.A. § 1153 provides that such a disability "will be 
considered to have been aggravated by active . . . service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; accord 38 C.F.R. § 3.306(a).  This 
"presumption of aggravation, however, is not applicable 
unless the preservice disability underwent an increase in 
severity during service."  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  That is, "'temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.'"  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996), quoting Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, a veteran with a "chronic" disease may 
establish service connection on a presumptive basis where the 
disability is diagnosed within an applicable time period 
after discharge.  38 C.F.R. § 3.307(a).  Specifically, and 
relevant to the instant claim, 38 C.F.R. § 3.307 provides 
that "[a] chronic . . . disease . . . will be considered to 
have been incurred or aggravated by service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service."  
38 C.F.R. § 3.307(a).  No disorder other than those listed in 
38 C.F.R. § 3.309(a) will be considered "chronic," and the 
chronic disease, which includes psychoses such as depression, 
must have become manifest to a degree of 10 percent or more 
within 1 year from the date of separation from service.  
38 C.F.R. § 3.307(a)(3).  The veteran additionally must have 
served for at least 90 continuous days or more during a war 
period to qualify under this presumptive provision.  38 
C.F.R. § 3.307(a)(1).  

III. Analysis

a. Factual Background
Pre-Service Records
A February 1962 letter from the veteran's psychiatrist 
indicates that he treated the veteran in January 1962.  The 
physician recounted the veteran's reported history of trouble 
in grade school and his rebellious and uncooperative nature.  
He prescribed Preludin and suggested the veteran diet to 
loose weight.  In addition, this physician indicated that a 
Multiphasic Test completed by the veteran demonstrated a 
marked rebellious attitude, with pent-up rage and hostile 
dependent characteristics.  Notwithstanding this observation, 
the physician asserted that he did not believe that the 
veteran had developed a character disorder at that point.  

Two years later, in April 1964, the veteran submitted to 
treatment and testing by a clinical psychologist, who 
determined that the veteran exhibited a reactive depression 
with strong resentment and rebelliousness together with 
phobic and obsessive anxiety, withdrawal and feelings of 
social alienation, as well as bizarre and unusual mentation.  
This psychologist further stated that the veteran displayed a 
variety of psychic and social maladjustment features with 
little or no physical complaints.  He also noted a pattern of 
autistic thinking and in general a thinking disorder pointing 
to an underlying schizophrenia.  

In August 1964, the veteran underwent an Entrance Physical 
Examination for the University of Minnesota, where he 
indicated that he had a nervous or mental disorder at the age 
of 15 and that he presently was consulting with a 
psychiatrist.  The accompanying clinical evaluation reflected 
an abnormal result with respect to the veteran's psychiatric 
status and noted his psychiatric therapy.   

Other correspondences document the veteran's various types of 
psychiatric treatment.  A November 1964 letter notes that the 
veteran was hospitalized from March 1964 to April 1964 for 
adjustment reaction to adolescence, and an April 1966 letter 
recounts the veteran's psychiatric treatment from March 1964 
to September 1964.  The April 1966 letter also discloses the 
physician's opinion that the veteran was not "necessarily 
unfit for military duty" at that time.    

Service Medical Records (SMRs)
In his April 1966 Report of Medical History for Induction, 
the veteran stated that he experienced depression or 
excessive worry.  On this form, he also conveyed that he had 
been rejected by the Navy because of prolonged psychiatric 
therapy and further indicated that he had received treatment 
from psychiatric physicians.  The military physician's 
summary and evaluation of all pertinent data revealed that 
the veteran had had emotional problems and psychiatric care 
from March 1964 to September 1964, with no sequelae.

Notwithstanding this recorded history of psychiatric 
abnormalities, the accompanying April 1966 Report of Medical 
Examination for Induction disclosed a normal clinical 
evaluation, to include a normal psychiatric assessment.  The 
veteran's May 1968 Report of Medical Examination for 
Separation revealed the same. 

None of the veteran's other SMRs indicate any psychiatric 
treatment or diagnoses, or complaints or evidence of 
psychiatric disturbances.  

Post-Service Records
Throughout the veteran's post-service tenure at the 
University of Minnesota, he submitted to numerous psychiatric 
interviews, spanning February 1970 to January 1973.  A 
February 1970 Intake Interview note conveys the veteran's 
symptoms of anxiety and his past psychiatric treatment, which 
included individual therapy and some medication, namely 
Mellaril.  This note also indicated that the veteran's most 
recent contact with the Minneapolis Clinic of Psychiatry and 
Neurology occurred approximately one year before and that the 
veteran had consulted with psychiatrists there for 
approximately 6 months after his discharge from service.  

Other University records reveal that the veteran was being 
followed by the mental health clinic as of May 1970.  In 
November 1970 the veteran complained of nervous tension due 
to school pressure, manifested by abdominal discomfort.  

The University records also show that the veteran and his 
wife at the time participated in group therapy sessions in 
June and July 1971.  A Progress Note from the summer of 1972 
indicates that the couple engaged in an interview because of 
their depression, anxiety, tension, discontent and 
irritability.        

An undated and unsigned document, apparently a University 
record, states that the veteran exhibited depressive 
tendencies, and that an underlying depression likely was 
present. 

In a June 1980 Civil Service Medical History Form, the 
veteran indicated that he was not currently taking any 
medications.  He noted no other psychiatric abnormalities.    

An August 2000 private medical record noted the veteran's 
report of feeling depressed, as aggravated by work stress.   

VA Medical records, dated January 2002, February 2002 and 
June 2002 diagnose the veteran with major depressive disorder 
and record the history of his disability.  VA treatment 
records from April 2002 and May 2002 reflect the veteran's 
treatment for this disorder, to include attendance of group 
meetings on depression.  

February 2003, March 2003, April 2003, June 2003 and December 
2004 VA records likewise confirm the veteran's major 
depressive disorder diagnosis.  In addition, a VA medical 
report from June 2005 notes the veteran's mixed personality 
disorder with accompanying depressed mood.  

Travel Board Hearing
At his February 2006 Travel Board hearing, the veteran 
testified that he had a pre-service history of depression but 
that he never received psychiatric treatment while he was in 
service.  Hearing Transcript at 2-3, 4, 8.  The veteran also 
testified that he received psychiatric treatment from the 
Minneapolis Clinic, the same clinic from which he had 
received his pre-service treatment, in the year following his 
separation from service.  Hearing Transcript at 6, 7.  He 
further stated that he began taking medication for his 
depression while studying at the University of Minnesota in 
1969.  Hearing Transcript at 7.   

b. Discussion

In the instant case, the Board finds that the presumption of 
soundness embodied in 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b) applies, as the veteran's major depressive disorder 
was not noted on his entrance examination.  This presumption, 
however, has been rebutted by clear and unmistakable evidence 
that the veteran's depression pre-existed service, as 
reflected in the pre-service medical records, and that 
service clearly and unmistakably did not aggravate this 
disability.

As noted above, the veteran's April 1966 Report of Medical 
Examination for Induction disclosed a normal clinical 
evaluation, to include a normal assessment of his psychiatric 
status.  While the Board recognizes that the veteran noted a 
prior history of psychiatric treatment in his April 1966 
Report of Medical History for Induction, such a recorded 
history by itself cannot defeat the presumption of soundness 
where he received a normal clinical evaluation.  Miller, 11 
Vet. App. at 348.  The Board thus determines that the 
presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304.  

This presumption, however, has been rebutted, as the evidence 
of record clearly and unmistakably establishes that the 
veteran had a preexisting diagnosis of depression and further 
clearly and unmistakably demonstrates that the veteran's 
preexisting mental disability was not aggravated by service.  
Pre-service medical records from April 1964 and August 1964 
document this disorder and the veteran's treatment for it, 
and an April 1966 correspondence from the veteran's physician 
similarly recounts his previous history of treatment for 
depression.  The Board finds that such documentation renders 
it undebatable as to whether the veteran had depression prior 
to entering service.  Vanerson, 12 Vet. App. at 258.           

In addition, with respect to the second prong of the rebuttal 
test, the Board determines that there is no evidence 
demonstrating that the veteran's mental disability was 
aggravated by his service.  The veteran's SMRs are completely 
silent with respect to any psychiatric treatment during his 
tour of duty, and the veteran himself conceded at his 
February 2006 Travel Board hearing that he never received 
treatment for depression or other psychiatric abnormality 
during service.  Hearing Transcript at 4, 8. Further, 
although the veteran testified in February 2006 that he 
received treatment for depression within one year of his 
separation from service, the evidence of record, to include 
records received from the Minneapolis Clinic of Psychiatry 
and Neurology, reveals no such treatment or pertinent medical 
diagnosis. Therefore, there is no reason to conclude that any 
post-service increase in severity of psychiatric impairment 
is attributable to service. The lack of evidence showing a 
worsening of the veteran's preexisting mental disability 
during service thus fulfills the second prong of the rebuttal 
test, and because both prongs have been satisfied, the 
presumption of soundness is defeated. 


  


ORDER

Service connection for major depressive disorder is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


